DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
 	The abstract is consistent with the requirements set forth in the MPEP 608.01(b). 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US PGPub. 2020/0105855.
    PNG
    media_image1.png
    987
    1786
    media_image1.png
    Greyscale
                                                      Examiner’s Fig. 1 	Regarding claim 13, Lee teaches a manufacturing method of an organic light-emitting diode (OLED) panel (1000, fig. 1) [0040], comprising:  	providing a base substrate (sub, fig. 1) [0040;  	forming an OLED light-emitting component (OLED, fig. 1) on the base substrate (sub), the OLED light-emitting component (OLED) comprising a first light-emitting color sub-pixel (B, fig. 1), a second light-emitting color sub-pixel (R, fig. 1), and a third light-.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2020/0105855 as applied to claim 1 above, and further in view of Lee et al. US PGPub. 2019/0235311 (hereinafter called Lee’5311).

 However, Lee’5311 teaches a display panel (fig. 11) comprising a color filter layer (150, fig. 11) [0065], wherein a thickness of the color filter layer (150) is less than 5 microns (less than 2µm, [0065]) (Lee’5311 et al., fig. 11, [0065]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine use the teaching of Lee and Lee’5311 by using the thickness of the color filter in the range as claimed in order to lower the overall thickness of the display while also maintaining its color filter functionality, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2020/0105855 as applied to claim 9 above, and further in view of Yuan US PGPub. 2019/0131321. 	Regarding claim 10, Lee does not teach the OLED panel according to claim 9, wherein a thickness of the buffer layer (buffer, [0075]) is in a range of 5,000 angstroms to 10,000 angstroms. 	However, Yuan teaches a display device (fig. 7) comprising a buffer layer [0034], wherein a thickness of the buffer layer (buffer, [0034]) is in a range of 5,000 angstroms .     
 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2020/0105855 as applied to claim 13 above, and further in view of Park US PGPub. 2018/0151628. 	Regarding claim 20, Lee does not teach the manufacturing method according to claim 13, wherein before forming a color filter layer (CF) on the OLED light-emitting component (OLED), the manufacturing method further comprises: forming an encapsulation layer (PAC) on the OLED light-emitting component (OELD) for encapsulate the OLED light-emitting component, such that the step of forming a color filter layer (CF) on the OLED light-emitting component (OLED) comprises forming the color filter layer (CF) on the encapsulation layer (PAC). 	However, Park teaches a manufacturing method of an OLED panel (fig. 6A-6D) wherein before (at fig. 6A) forming a color filter layer (311-313, fig. 6D) [0088] on the                                         Allowable Subject Matter
Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an OLED panel according wherein “a thickness of the reflective layer is greater than a thickness of the first color filter layer” as recited in claim 3 and in combination with the rest of the limitations of claim 1; and 	a manufacturing method wherein “the step of forming a color filter layer on the OLED light-emitting component comprises: simultaneously forming the first color filter layer and the reflective layer using a semi-transmission mask in a photolithography process, wherein a thickness of the reflective layer is greater than a thickness of the first .
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892